                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BRADLEY G. DARRINGTON and VAL
DARRINGTON,

                      Plaintiffs,                      CIVIL ACTION
                                                       NO. 18-4265
           v.


MILTON HERSHEY SCHOOL,

                      Defendant.


                                      ORDER

      AND NOW, this 23rd day of July, 2019, upon consideration of Defendant’s

Second Motion to Compel Arbitration (ECF No. 21), Plaintiffs’ Response (ECF No. 22)

and Defendant’s Reply (ECF No. 25), it is hereby ORDERED that the Motion is

DENIED. Defendant shall answer or otherwise respond to Plaintiffs’ Complaint on or

before August 6, 2019.

                                             BY THE COURT:



                                             /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.
